Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2009 year-end and fourth quarter operating results << REMINDER: Vitran management will conduct a conference call and webcast today, February 8, 2010 at 10:00 a.m. (ET), to discuss the Company's 2009 fourth quarter results. Conference call dial-in: 888/231-8191 or 647/427-7450 (international) Live Webcast: www.vitran.com (select "Investor Relations") >> TORONTO, Feb. 8 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and supply chain firm, today announced year-end and quarterly financial results for the twelve and three-month periods ended December 31, 2009 (all figures reported in $U.S.). For the year ended December 31, 2009, Vitran achieved consolidated revenue of $629.3 million compared to $726.3 million for the 2008 year. Vitran reported a net loss of $4.0 million, or $0.28 per diluted share compared to a net loss of $71.2 million, or $5.28 per diluted share in 2008. The 2008 net loss included a one-time non-cash goodwill impairment charge of $107.4 million, or $5.62 per diluted share. In the 2009 fourth quarter, Vitran reported revenue of $165.0 million, 7.0 percent above the $154.2 million achieved in the year-ago period. During the three months, the Company incurred a net loss of $2.3 million, or $0.14 per diluted share. In the comparable 2008 three-month period, Vitran recorded a net loss of $79.0 million, or $5.85 per diluted share. Excluding the impact of the goodwill impairment charge, fourth quarter 2008 was a loss of $3.2 million or $0.23 per diluted share. "The fourth quarter of 2009 was the first quarter in several quarters where financial and operating metrics improved over the prior year. We are very pleased with the sales momentum in our U.S. LTL business unit as our daily shipment count and daily tonnage exceeded the fourth quarter of 2008.
